.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 59, 61, 66-71 is pending.
Applicants response filed 6/7/2021 has been received and entered in the application.
 
Action Summary
Claims 3-4, 6, 10 and 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shalwitz (WO 2014/200773) (hereinafter “Akebia") in view of  Brown (WO 2014/168986) both are of record is maintained with modification due to applicants amendment/cancellation of the claims and to include newly added claims.
Claim 10 is objected is withdrawn due to cancellation of claims.
Claim 62 and 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to cancellation of claims.


Response to Arguments

Applicant again argued that it would not have been obvious at the time of the invention to a formulation tablets of high drug load as evidence by 2 papers (exhibits A-
Applicants submits exhibits C, D and E in order to establish that specific drug and excipients.  And that in Exhibit C clearly shows that the properties of the specific drug in combination with a prop use of objector excipients must be studied in order to establish the desired properties such as drug excipient compatibility.  This argument has been fully considered but has not been found persuasive.  Exhibit C further discloses that pharmaceutical acit the IDs is limited by the little atory guidelines require the following conditions for the use of excipients in the dosage formulations; A no harm for cancer called: FAC enlisted GRA SB good stability with no drug exhibit incompatibility and Vakilian Carries in the excipients C no matter and equality validation and analytic test D silicified microcrystalline cellulose; paragraph [00320]), about 3 percent by weight of a disintegrant (the composition comprises 2 to about 10 percent of sodium starch glycolate, which is the disintegrant; paragraph [00320]), and about 2.8 percent by weight of a filler (the composition comprises 2 to 10 percent of block copolymer of ethylene oxide and propylene oxide, which is the filler; paragraph [00320]); wherein the component comprises about 3 percent by weight of a disintegrant (the composition comprises 2 to about 10 percent of sodium starch glycolate, which is the disintegrant; paragraph [00320]), about 0.25 percent by weight of a glidant (the composition comprises of 0.1 to 1 percent by weight of magnesium stearate, which is the glidant; paragraph [00321]), and about 0.75 percent by weight of a lubricant (the composition comprises 0.2 to about 2 percent of sodium stearyl fumarate, which is the lubricant; paragraphs [00320]); wherein the film coating component comprises a tablet coating 
Applicants argue that Exhibits D and E extensively discuss the impact that drug substance on the development of solid dosage forms.  In view of the state of the art it would not been obvious to incorporate brown into the formulations of compound one of Shalwitz.  This argument has been fully considered but has not been found persuasive.  As stated above Shalwitz discloses a composition to include all the excipients as instantly claimed.  Shalwitz does not however disclose the film-coating comprise Opadry.  Brown discloses wherein coating comprises about 2.0 percent to about 6 percent by weight of a tablet coating (table 1 shows that tablets comprise 3 percent of the Opadry film coating; paragraph [0386]), and further discloses intra-granular components (granules comprise intra-granular components; paragraph [0389]) and extra-granular components (granules comprise extra-granular components; paragraph [0389]).   Brown discloses the motivation to select hydroxypropyl methylcellulose from the list of useful excipients (the protol for preparation of granules includes weighting of the hydroxypropyl methylcellulose; paragraph [0389]), and further discloses intra-granular components (granules comprise intra-granular components; paragraph [0389]) and extra-granular components (granules comprise extra-granular components.  Brown teaches that the coating is Opadry.  It would have been obvious to modified the formulation, as previously disclosed by Shalwitz, in order to have provided for the motivation to select hydroxypropyl methylcellulose from the list of useful excipients, and 
	Applicants argue that the dosage as cited is not taught in Shalwitz and the office must set forth the full obviousness analysis.  This augment has been fully considered but has not been found persuasive.   As previously stated Shalwitz discloses the component comprises about 65 percent by weight (the oral dosage form comprises the compound in an amount of about 5 to about 75 percent by weight: paragraph [00320]) of tablet Compound 1 (the compound 1 is {[5-(3-chlorophenyl)-3-hydroxypyridine-2-carbonyl]amino}acetic acid (claim 1, 67, 87 and 98), about 25 percent by weight of an insoluble diluent (the dosage form comprises 15 to 85 percent of silicified microcrystalline cellulose; paragraph [00320]), about 3 percent by weight of a disintegrant (the composition comprises 2 to about 10 percent of sodium starch glycolate, which is the disintegrant; paragraph [00320]), and about 2.8 percent by weight of a filler (the composition comprises 2 to 10 percent of block copolymer of ethylene oxide and propylene oxide, which is the filler; paragraph [00320]); wherein the component comprises about 3 percent by weight of a disintegrant (the composition comprises 2 to about 10 percent of sodium starch glycolate, which is the disintegrant; paragraph [00320]), about 0.25 percent by weight of a glidant (the composition comprises of 0.1 to 1 percent by weight of magnesium stearate, which is the glidant; paragraph [00321]), and about 0.75 percent by weight of a lubricant (the composition sodium stearyl fumarate, which is the lubricant; paragraphs [00320]); wherein the film coating component comprises a tablet coating (tablets can be coated by standard techniques; paragraph [00310]); and wherein the weight is the total weight of all components (the composition comprises percent of components by weight of the oral dosage form; paragraph [00320]) in a combination together.  It would have been obvious to optimized said dosages/concentration of each ingredient because the amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, excipients, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. With regard to the ranges disclosed by Shalwitz which fully encompass the ranges of the instant invention, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 
	
 	Applicant has again argued several times and various ways that the Office has not made a prima case of obviousness and would create a undue burden upon the skilled artisan.  This argument has been fully considered but has not been found persuasive.  Shalwitz teaches that the component comprises about 65 percent by weight (the oral dosage form comprises the compound in an amount of about 5 to about 75 percent by weight: paragraph [00320]) of Compound 1 (the compound 1 is {[5-(3-chlorophenyl)-3-hydroxypyridine-2-carbonyl]amino}acetic acid (claim 1, 67, 87 and 98) (which is within the instantly claims weight percent of formula I).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.) (see MPEP 2144.05).
Applicants argue that each and every one of the exemplary tablet formulations of Section 6.5 of Shalwitz as well as instant comparative formulation 1 includes no more than about 42-43 weight % of compound 1 and the instant claims recite about 65% by weight of compound 1.  This argument has been fully considered but has not been found persuasive.  Shalwitz clearly discloses in Fig 2-3 of 500 mg of compound 1.  And Fig 1a and 1b discloses a dose from 80-1200 mg of compound 1.  Shalwitz teaches a daily dose of at most 750 mg.  Shalwitz clearly discloses that In certain embodiments, an oral dosage form comprises the compound in an amount of about 5% to about 75% by weight as disclosed in paragraph 0320.  It is presumed that US publication/WO are presumed enabled for the full scope unless applicants has evidence to the contrary.  Applicant's statements are tantamount to an assertion that Shalwitz fails to provide an enabling disclosure because it does not provide experimental data proving that compound 1 in a concentration of about 65 Shalwitz clearly discloses that In certain references applied under 35 U.S.C. 103(a) constitute prior art for all they teach. See MPEP §2121.01[R-3](II), which states, “Therefore, ‘a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.’ Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).”   Moreover, the argument that the reference is non-enabled because there is no data or example demonstrating any efficacy or success in the compound in an amount of about 5% to about 75% by weight is unpersuasive because this is simply an allegation unsupported by facts, which are specifically required to establish non-enablement of a reference. See MPEP §2121[R-6](I), which states, "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” Applicant has provided nothing more than allegations in the absence of facts to support his assertion that Wu et al. is not enabled and, thus, fails to establish a lack of operability of the cited reference. Moreover, for the record, Applicant’s urging of non-enablement of the reference on the basis that Shalwitz fails to provide data or an example demonstrating efficacy or success in compound of 65% in a tablet contradicts the guidance provided in In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985)." Thus, contrary to Applicant’s assertions, the presumption of operability is not negated on the grounds that proof of efficacy, such as, e.g., in the form of an example, has not been provided in the reference. The rejection stands.
 
Applicants again argue that Brown does not disclose any teaching, motivation or suggestion regarding providing a high dosage formulation of specific therapeutic agent compound 1.  This argument has been fully considered but has not been found persuasive.  Shalwitz teaches that the component comprises about 65 percent by weight (the oral dosage form comprises the compound in an amount of about 5 to about 75 percent by weight: paragraph [00320]) of Compound 1 (the compound 1 is {[5-(3-chlorophenyl)-3-hydroxypyridine-2-carbonyl]amino}acetic acid (claim 1, 67, 87 and 98) (which is within the instantly claims weight percent of formula I).  about 25 percent by weight of an insoluble diluent (the dosage form comprises 15 to 85 percent of silicified microcrystalline cellulose; paragraph [00320]), about 3 percent by weight of a disintegrant (the composition comprises 2 to about 10 percent of sodium starch glycolate, which is the disintegrant; paragraph [00320]), and about 2.8 percent by weight of a filler (the composition comprises 2 to 10 percent of block copolymer of ethylene oxide and propylene oxide, which is the filler; paragraph [00320]); wherein the 
	

Previous Rejections with Modifications

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6 and 59-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shalwitz (WO 2014/200773) in view of  Brown (WO 2014/168986) both are of record. 

Shalwitz teaches that the component comprises about 65 percent by weight (the oral dosage form comprises the compound in an amount of about 5 to about 75 percent by weight: paragraph [00320]) of tablet Compound 1 (the compound 1 is {[5-(3-chlorophenyl)-3-hydroxypyridine-2-carbonyl]amino}acetic acid (claim 1, 67, 87 and 98), about 25 percent by weight of an insoluble diluent (the dosage form comprises 15 to 85 percent of silicified microcrystalline cellulose; paragraph [00320]), about 3 percent by weight of a disintegrant (the composition comprises 2 to about 10 percent of sodium starch glycolate, which is the disintegrant; paragraph [00320]), and about 2.8 percent by ethylene oxide and propylene oxide, which is the filler; paragraph [00320]); wherein the component comprises about 3 percent by weight of a disintegrant (the composition comprises 2 to about 10 percent of sodium starch glycolate, which is the disintegrant; paragraph [00320]), about 0.25 percent by weight of a glidant (the composition comprises of 0.1 to 1 percent by weight of magnesium stearate, which is the glidant; paragraph [00321]), and about 0.75 percent by weight of a lubricant (the composition comprises 0.2 to about 2 percent of sodium stearyl fumarate, which is the lubricant; paragraphs [00320]); wherein the film coating component comprises a tablet coating (tablets can be coated by standard techniques; paragraph [00310]); and wherein the weight is the total weight of all components (the composition comprises percent of components by weight of the oral dosage form; paragraph [00320]).    Shalwitz teaches discloses an oral dosage formulation (daily doses may be administered orally; paragraph [0012]) comprising granular components (tablets can be prepared from granules; paragraph [00311]), and film coating components (tablets can be coated by standard techniques; paragraph [00310]), wherein the components comprise Compound 1 (the compound is {[5-(3-chlorophenyl)-3-hydroxypyridine-2-carbonyl]amino)acetic acid, which is the compound 1, as disclosed in paragraph [0067] of the instant application; paragraphs [0010], [00113]), microcrystalline cellulose (the dosage forms comprise microcrystalline cellulose; paragraph [00303]), sodium starch glycolate (the composition comprises 2 to about 10 percent of sodium starch glycolate; paragraph [00320]), and hydroxypropyl methylcellulose (an example of an excipient is hydroxypropyl methyl cellulose; paragraph [00312]), wherein the components comprise sodium starch glycolate (the composition comprises 2 to about 10 percent of sodium starch glycolate; paragraph [00320]), colloidal silicon dioxide (the composition comprises 0.2 to 2 percent of colloidal silicon dioxide; paragraph [00320]), and magnesium stearate (the composition comprises of 0.1 to 1 percent by weight of magnesium stearate; paragraph [00321]), and the film-coating components (tablets can be coated by standard techniques; paragraph [00310]).  Shalwitz clearly discloses in Fig 2-3 of 500 mg of compound 1.  And Fig 1a and 1b discloses a dose from 80-1200 mg of compound 1.  Shalwitz teaches initial dose is 50 mg, 60 mg, 70 mg, 80 mg, 90 mg, 100 mg, 110 mg, 120 mg, 130 mg, 140 mg, 150 mg, 160 mg, 170 mg, 180 mg, 190 mg, 200 mg, 210 mg, 220 mg, 230 mg, 240 mg, 250 mg, 260 mg, 270 mg, 280 mg, 290 mg, 300 mg, 310 mg, 320 mg, 330 mg, 340 mg, 350 mg, 360 mg, 370 mg, 380 mg, 390 mg, 400 mg, 410 mg, 420 mg, 430 mg, 440 mg, or 450 mg (claim 68).  Shalwitz teaches that In certain such embodiments, the daily dose is about 150 mg, about 300 mg, about 450 mg, or about 600 mg (paragraph 0015).
Shalwitz does not disclose wherein coating comprises about 2.0 percent to about 6.0 percent by weight of a tablet coating, and further does not disclose intra-granular components and extra-granular components. Nor does Shalwitz disclose a motivation to select hydroxypropyl methylcellulose from the list of useful excipients, and further does not disclose intra-granular components and extra-granular components, and further does not disclose wherein the film-coating comprise Opadry
 Brown discloses wherein coating comprises about 2.0 percent to about 6 percent by weight of a tablet coating (table 1 shows that tablets comprise 3 percent of the Opadry film coating; paragraph [0386]), and further discloses intra-granular 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the formulation, as previously disclosed by Shalwitz, in order to have provided for wherein coating comprises about 2.0 percent to about 6 percent by weight of a tablet coating, and further to have provided for intra-granular components and extra-granular components, as previously disclosed by Brown (Brown; paragraphs [0386], [0389]), for improving the effectiveness of oral formulation (Shalwitz; paragraph [0012]) with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the formulation, as previously disclosed by Shalwitz, in order to have provided for the motivation to select hydroxypropyl methylcellulose from the list of useful excipients, and further to have provided for intra-granular components and extra-granular components, and further to have provided for wherein the film-
	With regards to the weight percent of {[5-(3-chlorophenyl)-3-hydroxypyridine-2-carbonyl]amino}acetic acid, diluent, disintegrant, glidant, lubricant; Shalwitz teaches that the component comprises about 65 percent by weight (the oral dosage form comprises the compound in an amount of about 5 to about 75 percent by weight: paragraph [00320]) of Compound 1 (the compound 1 is {[5-(3-chlorophenyl)-3-hydroxypyridine-2-carbonyl]amino}acetic acid, ]), microcrystalline cellulose (the dosage forms comprise microcrystalline cellulose; paragraph [00303]), sodium starch glycolate (the composition comprises 2 to about 10 percent of sodium starch glycolate; paragraph [00320]), and hydroxypropyl methylcellulose (an example of an excipient is hydroxypropyl methyl cellulose; paragraph [00312]), wherein the components comprise sodium starch glycolate (the composition comprises 2 to about 10 percent of sodium starch glycolate; paragraph [00320]), colloidal silicon dioxide (the composition comprises 0.2 to 2 percent of colloidal silicon dioxide; paragraph [00320]), and magnesium stearate (the composition comprises of 0.1 to 1 percent by weight of magnesium stearate; paragraph [00321]), and the film-coating components (tablets can be coated by standard techniques; paragraph [00310]), it would have been obvious to optimized the concentration of each component.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, no In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	With regards to the dosages of the agents within the compound; .   As previously stated Shalwitz discloses the component comprises about 65 percent by weight (the oral dosage form comprises the compound in an amount of about 5 to about 75 percent by weight: paragraph [00320]) of tablet Compound 1 (the compound 1 is {[5-(3-chlorophenyl)-3-hydroxypyridine-2-carbonyl]amino}acetic acid (claim 1, 67, 87 and 98), about 25 percent by weight of an insoluble diluent (the dosage form comprises 15 to 85 percent of silicified microcrystalline cellulose; paragraph [00320]), about 3 percent by weight of a disintegrant (the composition comprises 2 to about 10 percent of sodium starch glycolate, which is the disintegrant; paragraph [00320]), and about 2.8 percent by weight of a filler (the composition comprises 2 to 10 percent of block copolymer of ethylene oxide and propylene oxide, which is the filler; paragraph [00320]); wherein the component comprises about 3 percent by weight of a disintegrant (the composition comprises 2 to about 10 percent of sodium starch glycolate, which is the disintegrant; paragraph [00320]), about 0.25 percent by weight of a glidant (the composition magnesium stearate, which is the glidant; paragraph [00321]), and about 0.75 percent by weight of a lubricant (the composition comprises 0.2 to about 2 percent of sodium stearyl fumarate, which is the lubricant; paragraphs [00320]); wherein the film coating component comprises a tablet coating (tablets can be coated by standard techniques; paragraph [00310]); and wherein the weight is the total weight of all components (the composition comprises percent of components by weight of the oral dosage form; paragraph [00320]) in a combination together.  It would have been obvious to optimized said dosages/concentration of each ingredient because the amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, excipients, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. With regard to the ranges disclosed by Shalwitz which fully encompass the ranges of the instant invention, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this 

 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
	Claims 59, 61, 66-71 is rejected.
	No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






//KATHRIEN A CRUZ/ Primary Examiner, Art Unit 1627